 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 3:17-cv-00587-MMD-CBC Document 67 Filed‘12/06/18 Pagelon

Michael J. Mon'ison, Esq.
Nevada State Bar No. 1665

1495 Rid eview Drive, Suite 220
Reno, 89519

Tel. 775-827-6300
venturelawusa@gmail.com

Attorne or Plainti
Elizabe)t/ Baker ff

 

_vLHLED ..,__ . ._

 

 

 

 

 

' ,' " 'k§`celvso
ENTEREo sERvEDoN
COUNSEL/PART|ES OF RECORD
DEC ° 7 2018
cLERK us olsrR¢cT couRT
olsmlcr oF NEVADA
BY: oEPuTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

*****

ELIZABETH BAKER,
Plaintiff,

VS.

APTTUS CORPORATION, a Delaware
Corporation

Defendant.

 

 

Case No. 3:17-CV-0587-MMD-CBC

A/U>E?L

JOINT STATUS REPORT AND
REQUEST TO VACATE
DECEMBER 12, 2018 CASE
MANAGEMENT CONFERENCE

Plaintiff Elizabeth Baker and Defcndant Apttus Corporation, by and through

their respective undersigned counsel, pursuant to the Court’s Minute Order dated

September 24, 2018 (ECF No. 66), respectfully provide a status report and request to

vacate the currently-scheduled December 12, 2018 case management conference.

The Minute Order states that further case management conferences are set for

December 12, 2018, and January 10, 2019, and the parties are to “flle joint or separate

case management reports by no later than four court days prior to each conference. If

counsel determine that a conference is not necessary, counsel have leave to request that

the conference be vacated.” ECF No. 66.

The parties have agreed to mediate the claims in this case, in addition to the

claims brought in De la Cuesta v. Aprtus, Case No. 3:17-CV-0520-1V11\/1D-CBC,

 

Case 3:17-cv-00587-MN|D~CBC Document 67 Filed 12/06/18 Page 2 of 2

currently pending before this Court. The parties have scheduled private mediation
sessions for December 11 and 12, and January 11. The parties have determined that the
December 12, 2018, case management conference is not necessary, and request that the
conference be vacated so that the parties can engage in mediation on that date.

DATED this 6th day of December, 2018.

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

/s/ Michael J. Morrison

Michael J. Mornson,Es .
Nevada State Bar No. 1 65

1495 Ri \geview Drive, Suite 220
Reno, N 89519

Tel. 775- 827-6300
venture|awusa@gmail.com

 

A ttorney for PlaintijElizabeth Baker

DATED this 6th day of December, 2018.

/s/ Phillip Thompson

 

David Mont omer§, ,.Esq

Lisa A. Mc lane sq

Philli Thom son, Es.

J\C SONL WIS P.

3800 Howard Hu hes Parkway,S uite 600
Las Vegas, Neva a 89169

Attorney for Defendant Apttus Corporatio

 

 

DATED G/Il_/ ?j_ZQ.LL

 

